Title: To Benjamin Franklin from Peter Collinson, 14 September 1749
From: Collinson, Peter
To: Franklin, Benjamin



Respected friend
Lond Septr 14t 1749
I was unwilling to loose the Opertunity per Cap. Rice—So in 5 or 6 Days time I ordred all the Books to your Order that Could be gott together. I was so much engaged I could not go to see them before they was packed—but Hope the Bookseller has been carefull to send such as will Meet with your aprobation.
What can be gott to the remainder of your Order may be sent in the Spring with the things for the Air pump.
Your Bill is in its way to Scotland for Acceptance.
I am concern’d Capt. Clark was oblig’d to putt into Rhoad Island.
I have lately receivd a Book on Electricity from Paris, which I send for thy perusal. Return it by any private hand. I am perswaded it will afford thee some Entertainment.
I am with much Esteem thy sincere friend
P Collinson


Pray Remember Mee to J: Bartram. If I have leisure I will answer his Entertaining Letter of 28th July on the Locasts and Dragon flies &c. I Desire he would make Mee a Collection of them. I Long for the arrival of Budden to see what He has sent Mee.
I wonder he takes no Notice of what of my Orders are come to hand—for I have sent by several Ships for 13 boxes and now I have an order for another. I wish the year may prove plentyfull in Seeds for John Sake besides on order From Powell the Seedsman in Holbourn sent per J Pemberton for a Tenn or Twenty Guinea Cargo.
I hope J. Pemberton is safe arrived by whome have sent I Vol. Lives of Popes &c. Pray give my Love to him.

I Desire my friend John will send Mee in the next Ships ½ doz. young plants of the small Magnolia for my own Garden and of the flowering Ivy or next year which he thinks best.

   
      
      {
      By Mesnard
      £1:
      1:
      3
   

Pamphletssentper
By the Macclesfield

   2:
   6


By the beula
   
   12:
   8


By Legross
   
   2:
   –


By J. Pemberton
   1:
   17:
   –


I just now receivd a Present of a New Mapp of your Province and who I am to thank I [dont] know except Lewis Evans.

 [Addressed:] For  Mr Benn Franklin  In  Philadelphia  per Capt Rice